DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
		Regarding claim 1, the cited prior art of record Jacob et al. (US 2015/0241460 A1),  either singularly or in combination, fail to anticipate or render obvious a rotational frequency measurement circuit, comprising: a frequency processor coupled to the memory, the frequency processor operable to determine a rotational frequency of the rotary component using a difference between a most-recent count value and a selected previous count value and a window of measurement, the window of measurement representing the number of pulses that have occurred between the most-recent count value and the previous count value during the measurement interval, wherein the counter is configured to reset at the start of a new measurement interval, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 11, the cited prior art of record Jacob et al. (US 2015/0241460 A1),  either singularly or in combination, fail to anticipate or render obvious a method of measuring rotational frequency, comprising: determining, at a frequency processor coupled to the memory, a rotational frequency of the rotary component using a difference between a most-recent count value and a selected previous count value and a window of measurement, the window of measurement representing the number of pulses that have occurred between the most- recent count value and the previous count value during the measurement interval; and resetting the counter at the start of anew measurement interval, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 21, the cited prior art of record Jacob et al. (US 2015/0241460 A1),  either singularly or in combination, fail to anticipate or render obvious a rotational frequency measurement circuit, comprising: a frequency processor coupled to the memory, the frequency processor operable to determine a rotational frequency of the rotary component using a difference between a most-recent count value and a selected previous count value and a window of measurement, the window of measurement representing the number of pulses that have occurred between the most-recent count value and the previous count value during the measurement interval, wherein the memory is a circular buffer configured to begin a new sequence of stored counter values at the start of a new measurement interval, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 22, the cited prior art of record Jacob et al. (US 2015/0241460 A1),  either singularly or in combination, fail to anticipate or render obvious a method of measuring rotational frequency, comprising: determining, at a frequency processor coupled to the memory, a rotational frequency of the rotary component using a difference between a most-recent count value and a selected previous count value and a window of measurement, the window of measurement representing the number of pulses that have occurred between the most- recent count value and the previous count value during the measurement interval, wherein the memory is a circular buffer, further comprising storing a new sequence of counter values in the circular buffer at the start of a new measurement interval, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864